 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL give Hartford Edwards, Mack Johnson, andJesseJames Brown,backpay for any wageslost as a resultof their discharges in May 1964, and, tothe extent, if any, that we have not already done so, we will offer Jesse JamesBrown his former job.LIBERTY SCRAP MATERIALS, INC., ABSORBENT SANITARY WIPERCOMPANY, AND AMERICAN BARREL&COOPERAGE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Jesse James Brown if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, Room-2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 381-2200, if they have any questions concerning this notice or compliance with its,provisions.American Oil CompanyandOffice Employees Association.CasesNos. 1.3-CA-6545 and 13-CA-6560.May 7, 1965DECISION AND ORDEROn November 13, 19645 Trial Examiner C. W. Whittemore issued hisDecision in the above cases, finding that Respondent had not engagedin the unfair labor practices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision and a supportingbrief.The Respondent filed cross-exceptions and an answering briefin support of the Trial Examiner's Decision and the cross-exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions, the Respond-ent's cross-exceptions, the briefs, and the entire record in these cases,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed.152 NLRB No. 49. AMERICANOIL COMPANY493CHAIRMANMCCULLOCH,concurring:The dispute between the parties as to the number of representativeswho might allowably appear for the Union at the first and second stepsof the grievance procedure involved basically an honest difference overcontract interpretation.The record clearly demonstrates Respond-ent's willingness to negotiate concerning the grievances involved.Forthat reason, and as there is no substantial basis for finding in the cir-cumstances present here that the Respondent's position on the proce-dural issue was urged in bad faith or in an attempt to change existinggrievance handling practices, I would dismiss the complaint on theground that no violation of Section 8(a) (5) has been established.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed by the above-named labor organization on July 8 and July 15,1964, the General Counsel of the National Labor Relations Board on August 14,1964, issued an order consolidating the cases,a consolidated complaint,and a noticeof hearingThereafter the above-named Respondent filed an answer.The com-plaint alleges and the answer denies that the Respondent has engaged in and isengaging in unfair labor practices in violation of Section 8(a)(1) and(5) of theNational Labor Relations Act, as amended.Pursuant to notice, a hearing was heldin Chicago,Illinois, onOctober 12, 1964, before Trial Examiner C. W. Whittemore.At thehearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues,to argue orally, and to file briefs.Briefs havebeen received from General Counsel and the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the hearing,ismade by the following findings,conclusions,and recommendations.Upon the record thus made, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmerican Oil Companyis a Maryland corporation,maintaining a plant andrefineryatWhiting,Indiana, and is engaged in the manufacture and sale of petroleum andpetroleum products.During the year preceding issuance of the complaint,the Respondent manufacturedand sold petroleum and petroleum products,valued at more than $50,000 which wereshipped from its Whiting plant to States other than Indiana.The complaintalleges, the answer admits,and it is here found that the Respondentis engaged in commerce within the meaningof the Act.H. THE CHARGING UNIONOffice Employees Association is a labor organization admitting to membershipemployeesof theRespondent.III.THE ALLEGED UNFAIR LABOR PRACTICES-A. Settingand single issueThe simple setting in which the single issue in this case arose was at one of manyhundreds of grievance meetings held during many years between the Respondent andthe UnionNeither the nature nor the disposition of the grievance itselfis involved.Only the interpretation of certain provisions, of an existing contract is in issue.Thedispute stemmed directly from the company spokesman's objection to, the number ofunion representatives who appeared at a grievance meeting on July'7, 1964. It isGeneral Counsel's contention that by imposing a limitation upon the number of indi-viduals appearing at a grievance or bargaining meeting, the Respondent has violatedSection 8(a) (5) of the Act. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Summary of relevant factsSo far as the record shows there has existed continuously for a decade preciselythe sort of effective collective-bargaining relationship between the Respondent andthe Charging Union which the Act, in Section I, envisions and encourages.Contractshave been negotiated and administered down through the years.There is not theslightest evidence that at any time during the long period has the Respondent refusedor declined to bargain in good faith.On July 7, 1964, Union Secretary Ventimiglia and three other union officials cameto the office of Office Manager Johnson. The secretary asked Johnson for his answerconcerning a "second stage" grievance, involving a single employee, Gabor.Johnson said he did not want to discuss the matter with so many present, and thathe was not used to having second-stage meetings with more than two union represent-atives.Ventimiglia thereupon produced a copy of the then-existing contract andcontended that a certain section of an article permitted the presence at this meetingof five representatives.'The office manager took the position that the paragraph cited by the secretary didnot apply to grievance meetings, such as the one admittedly called by the Union.The parties argued their respective interpretation of the contract at some length,neither yielding, although there is no evidence or claim that the company spokesmandeclined to discuss the dispute.Finally, according to the secretary's own testimony,he told Johnson, "I want you to realize that you may regret this move.You realize,of course, we won't stop here." The union representatives then started out.As theywere leaving, also according to the union spokesman's testimony, the office managersaid, "I am not refusing to bargain; I am just refusing to bargain with this number."The union secretary then telephoned to Stevenson, assistant superintendent ofindustrial relations.The latter, after stating that he had talked with Johnson, asked"Why don't you guys be reasonable?"Ventimiglia stated his position again. Finally,the superintendent said he would look into the matter further and call back.Laterhe did so, affirmed Johnson's interpretation of the contract and past practice, anddeclared that the paragraph the secretary rested his argument upon did not refer to,grievance meetings at the second stage but only to special meetings.Ventimiglia,according to his own testimony, then threatened to bring "unfair labor charges."About a week later three union representatives, including Ventimiglia, met withAccounting Coordinator Dugger and Assistant Supervisor of Labor Relations Bates.One of the union representatives started to bring up the subject of some grievance,but Dugger interrupted and said that while he was sorry he could not discuss thematter with more than two representatives, as had been the practice.Ventimigliacountered by urging that they get "on with our business," and added "[If] you fellowsdon't like our bringing in more than two men-grieve-the grievance arbitrationmachinery is likewise open to the company as well as the Union." The companyrepresentatives asked "Why don't you grieve?"Ventimiglia rejoined, also accordingto his own testimony, "Well, why don't you grieve? ... we feel that you violated thestatute, and more importantly in this instance, the union is the moving party."Thesecretary, then, according to his testimony "threatened an unfair labor charge, and'I withdrew a form and brandished ...." A company representative suggested thathe fill it out elsewhere and on his own time. "We got nowhere," the secretarytestified, "we arose and left."The grievance itself was not discussed.Ventimiglia had already filed a charge on July 8, the day after the first meeting-On July 16 be signed another one.I fail to find anything in the record to indicate what the nature of the grievance,if any, may have been that the Union wanted to take up at the second meeting. Itis clear, however, that the Gabor grievance, the subject of the first meeting, has beendisposed of, or is in the process of disposal.'The item the secretary cited (3d par. sec. 7, art. III-bargaining procedure) reads"For all meetings with the Management other than the regular monthly agenda meetings,representatives of the Union who are employees of the Company, not to exceed five (5)shall not be subjected to loss of time or pay for such time as they spend during theirworking hours conferring with Management; except that for twelve(12)meetingsduring the Contractyear,not to exceed six (6)such representatives shall not be sub-jected to loss of time or pay for such time as they spend during their working hoursconferring with Management." AMERICAN OIL COMPANY495The current contract contains provisions for the submitting of "questions of appli-cation, interpretation or alleged violation of this Agreement, arbitration awards orwritten side agreements" to the customary arbitration machinery, including an arbi-trator selected from a panel designated by the American Arbitration Association,with the arbitrator's decision to be final and binding upon the parties.Neither party, however, has submitted the present question of interpretation of thecontract to arbitration proceedings.The charges on this matter were processed and a complaint issued.C. ConclusionsIn my opinion the facts of this case present a most trivial issue. So far I can per-ceive the rights of no employee have been infringed upon, no one has suffered lossof pay, job, or dignity.There has been no refusal to bargain about any collective-bargaining subject, even as to the number of union representatives who may bepresent at grievance meetings at certain levels.The Employer has made no effortto impose its own selection of the employees' bargaining representatives, but onlyhas disagreed as to the number of such representatives at certain stages.This is a matter, I believe, which more appropriately should have been, and shouldnow be, submitted to the very arbitration machinery which the parties themselveshave set up over this long period of amicable relationship.Unless the Board is prepared to extend its field of labor relations to thelimitlessarea of domestic disputes, and to delegate to "Dear Abby" and Norman Vincent Pealethe interpretation of provisions of the Act, it would appear sound judgment to leavethisminor matter to disposition by the very procedure which they, through collectivebargaining, have agreed upon.Indeed, no serious unwillingness of either party is manifested in the record to havethe dispute arbitrated.More sophomoric than serious was the badminton-likeexchange of mutual challenges: "Why don't you grieve?", as described by Venti-miglia.Itwas a sort of Alphonse-Gaston routine, with each partyinsistingthat theother had the honor and privilege of starting the family arbitration machine.At the bystander's usual risk of incurring the ingratitude of both marital disputants,it is suggested that pride of each participant may be preserved, and honor and facemaintained, if theyjointlyfile grievance and let an arbitrator settle their quarrel.In any event, I am convinced, conclude, and find that the issue here comes wellwithin any reasonable definition of thede mmtmisdoctrine.However, since I knowof no Board precedent for so specific a conclusion, I rest my ultimate recommenda-tion upon the Board's holding inCrown Zellerbach Corporation,95 NLRB 753:In view of this background of peaceful and what appears to be a wholly salutaryemployer-employee relationship, we are reluctant to issue a remedial collectivebargaining order ..Particularly is this so since the parties have failed toutilize the contractual procedures established for bargaining concerning theinterpretation and administration of their contract, and where there is appar-ently no serious obstacle to an amicable settlement of the issue through bargain-ing within the framework provided in that contract.For the reasons set forth in the above-quoted decision, it will be recommended thatthe complaint be dismissed, without attempting here: (1) to interpret the contractbetween the parties, or (2) to conclude whether or not under other circumstancesthe Respondent should be held to have violated Section 8(a)(5) of the Act.RECOMMENDED ORDERUpon the abovefindings offact,and upon the entire record in the case,I recom-mend that the complaint be dismissed in its entirety.2 So far as I am aware,the Board has not wholly abandoned the clear,simple, andwell-expressed position quoted above, although in recent decisions there appears to havedeveloped some divergence of thought by individual members, notably inCloverleafDivision of Adams Dairy Co.,147 NLRB 1410,Dubo Manufacturing Corporation,142NLRB 431; andThor Power Tool Company,148 NLRB 1379